Exhibit 10.5

 

SECOND AMENDMENT

TO

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

This Amendment is entered into as of February 1, 2005 by and between CHASE
CORPORATION, a Massachusetts corporation (the “Borrower”), and FLEET NATIONAL
BANK, a national banking association (the “Bank”).

 

WHEREAS, the Bank and the Borrower entered into a certain loan arrangement on
October 31, 2001, as amended, which is evidenced, in part, by a certain Amended
and Restated Revolving Credit Note dated October 31, 2001, as amended (the
“Revolving Note”) made by the Borrower payable to the order of the Bank in the
principal amount of $7,000,000 and a certain First Amended and Restated Loan
Agreement dated October 31, 2001, as amended, between the Borrower and the Bank
(the “Loan Agreement”); and

 

WHEREAS, the Bank and the Borrower have on this date amended the Loan Agreement
pursuant to a certain Seventh Amendment to First Amended and Restated Loan
Agreement; and

 

WHEREAS, the Borrower and the Bank are desirous of amending the Revolving Note
in the manner set forth below.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower and the Bank agree as follows:

 

1.             Effective as of the date first written above, the $7,000,000
principal amount of the Revolving Note reflected in the upper left hand corner
thereof shall be deemed amended to read “$10,000,000”.

 

2.             The Revolving Note is hereby further amended, effective as of the
date first written above, by deleting the first paragraph thereof in its
entirety and replacing it with the following:

 

“FOR VALUE RECEIVED, CHASE CORPORATION, a Massachusetts corporation (the
“Borrower”), hereby promises to pay to the order of FLEET NATIONAL BANK (the
“Bank”) the principal amount of Ten Million Dollars ($10,000,000.00) or such
portion thereof as may be advanced by the Bank pursuant to §1.2 of that First
Amended and Restated Loan Agreement dated as of October 31, 2001 between the
Bank and the Borrower, as amended, restated, supplemented, replaced or otherwise
modified from time to time (the “Loan Agreement”) and remains outstanding from
time to time hereunder (“Principal”), with interest, at the rate hereinafter set
forth, on the daily balance of all unpaid Principal, from the date hereof until
payment in full of all Principal and interest hereunder.  Terms defined in the
Loan Agreement are used herein with the meanings so defined.”

 

--------------------------------------------------------------------------------


 

3.             Except as specifically provided herein, all terms and conditions
of the Revolving Note shall remain in full force and effect and are hereby
ratified and confirmed.  This Amendment constitutes an amendment to and
modification of the Revolving Note and not a refinancing thereof.  On and after
the date hereof, each reference in the Revolving Note to “this Note”,
“hereunder”, “hereof” or words of like import referring to the Revolving Note,
shall mean and be a reference to the Revolving Note as amended by this
Amendment, and each reference in any loan documents between the Borrower and the
Bank to the Revolving Note, “thereunder”, “thereof” or words of like import
referring to the Revolving Note shall mean a reference to the Revolving Note as
amended by this Amendment.

 

4.             This Amendment may be executed by the parties hereto in several
counterparts hereof and by the different parties hereto on separate counterparts
hereof, all of which counterparts shall together constitute one and the same
agreement

 

This Amendment shall take effect as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first written above.

 

 

 

CHASE CORPORATION

 

 

 

By:

// Everett Chadwick

 

 

Title: Treasurer

 

 

 

 

 

FLEET NATIONAL BANK

 

 

 

By:

// Peter McCarthy

 

 

 

Senior Vice President

 

2

--------------------------------------------------------------------------------